Motion For Rehearing and ' Amended Brief.
GRAY, Justice.
Appellees have filed an amended brief which contains points and arguments not before us on the original submission of this cause. These additional points are that the verdict of the jury was against the great weight and the overwhelming preponderance of the evidence.
We have again examined the record before us and have reached the conclusion that the points can not be sustained.
Appellees say that, in addition to the three weeks mentioned in our original opinion, there must also be deducted from the time appellant claims adverse possession of tracts A and B, thirty-seven days which elapsed from .the death of Dr. G. H. Gilbert on February 17, 1945, until his wife qualified as his independent executrix on March 26, 1945. Art. 5538, Vernon’s Ann. Civ. Statutes. And, as to Tract A, an additional nine months and six days which elapsed between the filing of appellant’s original petition on January 6, 1949 (which put in issue Tract A), and October 21, 1949, and date appellant’s first amended original petition was filed.
The total deductions claimed by appel-lees amount to ten months and thirteen days, but since appellant is tacking his possession to that of S. E. Parsons, this total deduction is not decisive 'of the question presented.
Appellees say there was no valid conveyance of any existing claim of limitation of S. E. Parsons to appellant. Appellant, as purchaser from S. E. Parsons and wife, was- entitled to claim the benefit of their adverse possession. Campbell v. San Antonio Machine & Supply Co., Tex.Civ.App., 133 S.W. 750; 2 Tex.Jur. § 90; p. 170. The. enclosed land was first possessed by S. E. Parsons, and, in 1936, he leased it all to Earl Tubbs, who went into possession of it and used it until October 15, 1939, when the possession was delivered to appellant. ' Thus there was privity of possession between S. E. Parsons and the successive occupants — Earl Tubbs as the tenant of Parsons and appellant as his purchaser. The delivery of the possession of all of the land in the enclosure to Earl Tubbs and to appellant is not disputed, and it was not' necessary that the deed to appellant describe all of the land in order to transfer to appellant the right to mature title to the disputed tracts by ten years adverse possession. McAnally v. Texas Co., 124 Tex. 196, 76 S.W.2d 997.
As stated in our original opinion, tract A lies oil the bank of the Colorado river, both tracts A and B are, and for many years have been, enclosed within the enclosure now claimed by appellant. The evidence shows this enclosure consisted of fences and the river which constituted a barrier for livestock. During the tenancy of Earl Tubbs this enclosure was sufficient, and was maintained so asnto keep his livestock within the enclosure, and, except in one or more instances, to keep other livestock out. Since appellant came into possession of the land, the enclosure has been maintained in a manner sufficient to keep his livestock within the enclosure and others out. The enclosure meets the requirements of law. 2 Tex.Jur., Sec. 49, p. 94. The’ ownership of the fences would not be controlling. Cooks Hereford Cattle Co. v. Barnhart, Tex.Civ.App., 147 S.W. 662.
The evidence shows that S. E. Parsons, Earl Tubbs and appellant have continuously used the lands in dispute for grazing, and that this use is the one for which the land is suitable and adapted. *1016Such grazing is a sufficient use (when coupled with possession and enjoyment) to meet the requirements of the ten-year statute of limitation. Wallis v. Long, Tex.Civ.App., 75 S.W.2d 138, Er.Ref.
Appellees say that S. E. Parsons did not claim the land adversely to the owners. This was an issue' for the jury upon the facts and circumstances. It is not disputed that S. E. Parsons was in possession of the land, but appellee undertakes to exg}a-in this possession by the testimony of S. E. Parsons given in his deposition, which is to the effect that he did not claim the land. (This testimony will be later discussed.)
It is the general rule that actual possession of enclosed lands raises a presumption that it is adversely claimed by the person in possession, whiph presumption will prevail unless something is shown that qualifies and explains such possession. McKee v. Stewart, 139 Tex. 260, 162 S.W.2d 948; Young v. City of Lubbock, Tex.Civ.App., 130 S.W.2d 418; Clayton v. Reamer, Tex.Civ.App., 153 S.W.2d 1020, Er.Ref.W.M.
The intent of S. E. Parsons was evidenced before the jury by: his possession, actual and visible, of the enclosed land; the use he made of it, and his general course of dealing with it. Such acts and conduct may refute the contention that the land was not claimed adversely. St. Louis S. W. Ry. Co. v. Roman, Tex.Civ.App., 244 S.W. 197.
Since the trial court limited the jury to a finding of peaceable, adverse and continuous possession of tracts A and B and their use to a period of ten years prior to October 21, 1949, we think the jury could well begin with the lease of the land by S. E. Parsons to Earl Tubbs in 1936. The testimony of Earl Tubbs relative to the making of this lease and his holding thereunder is set out in our original opinion and will not be restated here. It will be noted, however, that the testimony is not disputed. The making of this lease and the delivery of possession of the enclosed land was an act of ownership on the part of S. E. Parsons, and the possession of Earl Tubbs was notice to the owner of the title claimed by his landlord, S. E. Parsons, even though the claim exceeded the recorded title. Houston Oil Co. v. Choate, Tex.Com.App., 232 S.W. 285.
Appellees undertake to explain the possession of S. E. Parsons by the testimony given by him in his deposition which is to the effect that he did not claim the land. This argument is without force because : (1) The statements made in the deposition were made after the bar was complete. In addition to the authority cited in our original opinion, we cite: Bruce v. Washington, 80 Tex. 368, 372, 15 S.W. 1104; Cook’s. Hereford Cattle Co. v. Barnhart, supra. (2) These .statements were inconsistent with the statement made to appellant and contained in the letter to Mr. Morley set out in our original opinion. And (3) the statements were made by appellant’s grantor long after he (S. E. Parsons) had parted with title and possession of the lands. All of these were matters for the consideration of the jury. 2 Tex.Jur. § 73, p. 139.
This evidence was before the jury,, and even though the statements made in the deposition and the statement contained in-the letter to Mr. Morley (the lessee of S. E. Parsons’ brother-in-law) express a different claim, or attitude, on the part of S. E. Parsons, the jury, as it was authorized to do, resolved the conflict in favor of appellant. And in so doing it can not be said the verdict of the jury “was against the great weight and overwhelming preponderance of the evidence.” There was evidence-before the jury that the land in dispute was-, enclosed; that S. E. Parsons used it as an owner would,, and his general course of dealing with it as an owner; that he once showed all of the land to appellant as being his land; that he, through his son, showed all of the land to Earl Tubbs and that he leased it all to Tubbs; that Tubbs, as lessee or tenant, went into possession of all of the land in 1936, and, up until the possession was delivered to appellant, Earl Tubbs used all of the land for the purpose for which it was suitable and adapted.
The possession of Earl Tubbs was the possession of S. E. Parsons. Huntington v. Mattfield, Tex.Civ.App., 55 S.W. *1017361, Er.Ref. As we have already said, the attempted explanation of the possession of S. E. Parsons was not accepted by the jury. The possession was sufficient to constitute notice of an adverse claim, authorities supra. An inquiry, if one had been made, would have revealed the extent of the possession claimed by Earl Tubbs and, also, S. E. Parsons.
Appellees have called our attention to an erroneous statement contained in our original opinion. There we said “Tracts A and C lie along the north or' east bank of the Colorado river.” We acknowledge error in this respect and now say that tracts A and C lie along the north or west bank of the Colorado river.
Appellees’ motion for rehearing is overruled.
Overruled.
HUGHES, J., dissents.